Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-167091 of Dynegy Inc. on Form S-8 of our report dated June 22, 2011, relating to the financial statements and supplemental schedule of the Dynegy Midwest Generation, Inc. 401(k) Savings Plan for Employees Covered Under a Collective Bargaining Agreement, appearing in this Annual Report on Form 11-K for the year ended December 31, 2010. /s/ McConnell & Jones LLP Houston, Texas June 22, 2011 22
